Citation Nr: 0021446	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
November 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
which denied service connection for a bilateral ankle 
disability.  In March 1996, the Board remanded this matter 
for additional development of the evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the evidence of record indicates 
that the veteran's current bilateral ankle symptoms are 
unrelated to his military service or any incident occurring 
therein.


CONCLUSION OF LAW

A bilateral ankle disability was not incurred or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's November 1945 military enlistment medical 
examination is negative for pertinent complaint or clinical 
finding of abnormality.  On physical examination in January 
1946, third degree pes planus was noted.  The following 
month, he reported painful feet after a long hike; the 
diagnosis was first degree flat feet; he declined further 
treatment.  

In June 1946, the veteran was hospitalized with complaints of 
swelling and pain in both feet and ankles.  On physical 
examination, there was tenderness with increased temperature 
over the medial surface of the right ankle.  X-ray 
examination of both feet and ankles was normal.  Twelve days 
later, he was reportedly asymptomatic.  The diagnosis was 
acute arthritis of the ankles, cause undetermined.  On 
November 1947 service discharge medical examination, the 
veteran's feet and musculoskeletal system were normal on 
clinical evaluation.  

In October 1953, the veteran submitted claims of service 
connection for, inter alia, bilateral foot disability.  His 
application is silent for any reference to bilateral ankle 
disability.  In connection with his claim, he was afforded a 
VA medical examination in February 1954 at which time he 
reported pain in the right foot, aggravated by prolonged 
walking and standing.  By way of history, he indicated that 
he had been hospitalized for ankle arthritis in service; 
however, he denied any then-current ankle symptomatology.  On 
physical examination, there was no swelling of either ankle.  
Second degree pes planus was noted.  X-ray examination of the 
right foot and ankle was negative.  The diagnoses included 
weak feet with second degree pes planus, right foot.  By 
February 1954 rating decision, the RO denied service 
connection for weak feet with pes planus; the veteran did not 
appeal this adverse determination.

In November 1992, he submitted a claim of service connection 
for bilateral ankle disability.  In support of his claim, the 
RO obtained VA outpatient treatment records dated from 
January 1982 to November 1991.  These records show that in 
February 1982, the veteran underwent electromyography (EMG) 
testing in connection with his complaints of right hip, leg, 
and ankle pain for the past year.  The diagnosis was chronic 
and acute right L5 nerve root irritation.  The remaining VA 
outpatient treatment records are negative for any complaint 
or finding of abnormality pertaining to either ankle.  

The record also contains private outpatient treatment records 
dated from February 1984 to November 1995.  These records 
show that in February 1984, the veteran reported tenderness 
in the right ankle.  In May 1984, he was treated after he 
stubbed his right great toe.  In January 1990, the veteran 
reported pain in the left heel.  X-ray examination of the 
feet in February 1990 showed bilateral calcaneal spurs, but 
no other abnormality.  

On examination in January 1992, the veteran claimed he 
injured his neck as a young man in the military.  He stated 
he also had a history of chronic back and hip pain due to 
arthritis and that he had been on disability retirement for 
the condition.  No complaint of bilateral ankle disability 
was recorded and on physical examination, the veteran's 
ankles were normal.  

In November 1992, the veteran sought treatment for pain in 
the low back, left hip, and left lower extremity.  He 
indicated that his pain had been present for the past two 
months.  Physical examination showed modest swelling of the 
left ankle with very mild heat and redness.  There was 
generalized tenderness about the ankle, but no crepitus or 
localized tenderness.  The diagnoses included probably mildly 
acute arthritis of the left ankle.  The following month, he 
reported continued pain in the left ankle.  In March 1993, he 
reported pain in his left leg and ankle for the past four 
months; he indicated that he had an L5 nerve root irritation 
on the right side a number of years ago and thought it may 
have recurred on his left.  X-ray examination of the 
veteran's left ankle in April 1993 showed a questionable 
small avulsion type fracture of the malleolus.  

In May 1993, the veteran's private physician indicated that 
he had reviewed the veteran's treatment records maintained in 
his office, dating from February 1984.  He indicated that the 
records showed that in May 1984, the veteran was seen after 
stubbing his right great toe with secondary traumatic 
arthritis.  In January 1990, he noted that the veteran was 
seen for pain and tenderness in the left heel and that X-ray 
examination of the feet in February 1990 showed bilateral 
calcaneal spurs, but was otherwise normal.  He indicated that 
in March 1993, the veteran began having discomfort with his 
left foot and X-ray examination showed significant 
degenerative changes with a question of a small avulsion 
fracture.  

In May 1993, a private chiropractor indicated that the 
veteran had been seen in his clinic from 1981 to 1987 for 
right hip pain, right leg pain, and pain in the ankles and 
feet.  

Subsequent private treatment records show that the veteran 
continued to complain of left foot pain, as well as transient 
ankle swelling.

In December 1993, the veteran testified at a hearing at the 
RO that he had developed ankle swelling and pain in service 
and had been hospitalized for treatment.  However, he stated 
that military physicians were unable to find a cause for his 
pain, as X-ray studies were negative for arthritis and all of 
his blood work was normal.  Nonetheless, he testified that he 
continued to experience ankle pain and swelling.  He stated 
he did not mention his condition at his separation from 
service as he did not want to jeopardize his chance at 
obtaining a job.  He stated that he thereafter worked in 
various capacities, such as in a steel mill, in the trucking 
industry, and as a dynamite and explosives worker, before 
retiring.  He stated that in 1983 or 1984 he was declared 
disabled by the Social Security Administration.

In a June 1993 letter, a private physician indicated that he 
had seen the veteran for "difficulty with several joints 
since his military involvement which have, on numerous 
occasions, required courses of medications, primarily 
nonsteroidal anti-inflammatories."  The physician further 
indicated that "[b]y history and checking records, I see no 
evidence that anything new has developed since his military 
involvement and rather that these conditions are 
exacerbations of problems that he developed at the time of 
his service."  

On June 1996 VA medical examination, the veteran reported 
bilateral ankle pain and swelling.  Physical examination 
revealed no swelling of the ankles and normal range of 
motion.  X-ray examination showed no evidence of arthritis of 
the ankles, bilaterally, although there were questionable 
small lucent areas in the left distal tibia shaft.  In 
reviewing the veteran's medical records, the examiner noted 
that he had been seen for complaints of ankle pain in service 
with a diagnosis of arthritis; however, he noted that X-ray 
examination of his ankles were normal at that time and that 
his symptoms thereafter resolved.  He also noted that no 
pertinent ankle abnormality was identified at service 
separation and that the veteran had no complaint referable to 
the ankles on VA examination in February 1954.  Based on his 
review of the claims folder and examination of the veteran, 
the examiner concluded that there was no indication that his 
current ankle problems had anything to do with his military 
service or any incident therein, including his treatment for 
bilateral ankle pain.  The diagnosis was complaints of sore 
ankles with swelling, not seen on examination, and with a 
full range of motion.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including arthritis) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

As set forth in the March 1996 remand, the Board has found 
that the veteran's claim of service connection for a 
bilateral ankle disability is well grounded within the 
meaning of 38 U.S.C.A. 5107.  Since he has submitted a well-
grounded claim, VA has a duty to assist in the development of 
facts pertinent to the claim.  Id.  Consistent with such 
duty, the Board remanded this matter in March 1996 for 
additional development of the evidence, to include obtaining 
any additional treatment records, and affording the veteran a 
VA medical examination.  

A review of the record indicates that the development 
requested by the Board in its March 1996 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The record shows that the RO scheduled (and the veteran 
attended) a VA medical examination in June 1996.  The report 
of the examination is responsive to the Board's remand 
questions and reflects that the claims folder was thoroughly 
reviewed by the examiner.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997).  In addition, the Board notes that the RO 
attempted to obtain additional medical evidence, but was 
unable to do so, given the lack of response from the veteran.  
Thus, the Board finds that the development completed in this 
case is in full compliance with the Board's remand 
instructions.  Stegall, supra.  

In addition, the Board notes that neither the veteran nor his 
representative has identified any outstanding, relevant 
evidence which may support his claim.  Based on the 
foregoing, and in light of the comprehensive nature of the 
most recent medical examination report, the Board finds that 
all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the veteran as mandated by 38 
U.S.C.A. § 5107(a).

Turning to the merits of his claim, the Board notes that the 
veteran contends that he currently has a bilateral ankle 
disorder which had its inception in military service.  As set 
forth above, his service medical records confirm that he was 
seen during service for bilateral ankle pain.  Although his 
symptoms were attributed to "arthritis" at that time, X-ray 
examination was negative and his feet and musculoskeletal 
system were subsequently normal at his November 1947 military 
separation medical examination.

Likewise, the Board notes that the post-service medical 
evidence of record is negative for complaints or findings of 
a bilateral ankle disability for many years after service 
separation.  After the veteran was discharged from service, 
he underwent a VA medical examination in February 1954 at 
which he specifically denied ankle symptomatology and no 
pertinent abnormalities were identified on physical or X-ray 
examination.  In fact, the first notation of ankle pain of 
record is not earlier than 1981, approximately thirty-three 
years after the veteran's separation from service.  

Based on the evidence set forth above, it cannot be concluded 
that the veteran's in-service bilateral ankle pain was due to 
a chronic disability.  However, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a nexus 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

In that regard, the record in this case contains a June 1993 
letter from a private physician who indicated that he had 
treated the veteran for "difficulty with [unspecified] 
several joints."  He indicated that "[b]y history and 
checking records, I see no evidence that anything new has 
developed since his military involvement and rather that 
these [unspecified] conditions are exacerbations of problems 
that he developed at the time of his service."  

On the other hand, the record also contains the June 1996 VA 
medical examination report reflecting that the examiner 
reviewed the veteran's claims folder, including his service 
medical records, and concluded that the current ankle 
symptoms were unrelated to his period of military service or 
any incident therein, including treatment for bilateral ankle 
"arthritis."  

The Board must weigh the probative value of the medical 
evidence set forth above.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators. . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993). 

Prior to addressing the credibility and weight to be attached 
to the medical opinions of record, the Board wishes to 
address the probity of the veteran's lay assertions to the 
effect that he experienced continuous ankle symptomatology 
since service.  In that regard, the Board finds it 
significant to note that post service treatment records are 
devoid of any report of continuous ankle complaint for 33 
years after service.  When the veteran was examined for 
separation in November 1947, no mention was made of ankle 
symptoms or even historically to treatment for ankle pain.  
The Board has considered the veteran's statements to the 
effect that he chose not to mention his ankle problems at the 
time of separation in order to prevent jeopardizing his 
chances for future employment.  However, when he was examined 
by VA in February 1954, he again specifically denied ankle 
symptomatology and X-ray examination was negative.  In fact, 
no reference to ankle pain is of record prior to 1981.  
Moreover, when he first complained of ankle pain in the 
1980s, he did not give a history of ankle pain in service 
followed by continuous symptoms.  

Clearly, the contemporaneous records are strong evidence that 
no significant ankle disability was present in service or for 
many years thereafter as evidenced by the lack of records 
substantiating the presence of such symptomatology.  As the 
Court has held, while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
The record in this case discloses a span of approximately 33 
years without any clinical evidence to support the lay 
recollection offered decades after the event of a continuity 
of symptoms.  Again, even when the veteran was initially seen 
for ankle complaints in the 1980s, the clinical records 
conspicuously lack any recorded history of, or reference to, 
in-service treatment or continuity of symptoms.

In view of the foregoing, the Board finds that the 
contemporaneous medical records are entitled to far more 
probative weight than the current self-serving recollections 
of the veteran of events which occurred more than 33 years 
earlier.  The negative clinical evidence from the service 
separation medical examination and shortly thereafter in 
February 1954 clearly carries more weight and is more 
probative than the remote recollections of a lay party.  To 
summarize, the fact that the contemporaneous records do not 
provide subjective or objective evidence that supports the 
contention that the veteran experienced continuous ankle 
symptomatology since the in-service treatment episode is 
highly probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage, 
supra.  

In that regard, in considering the June 1993 medical opinion 
of record which appears to support the veteran's claim of a 
causal relationship between his current joint symptoms and 
his military service, the Board notes the opinion is 
premised, in part, on the veteran's reports of continuous 
pain since service.  In view of the Board's findings above, 
the medical opinion which is based on such a scenario is 
entitled to less probative weight because it is not founded 
on an accurate history of the disability.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on 
an inaccurate factual premise has no probative value).  Also, 
the Board notes that the June 1993 medical opinion is 
extremely vague, failing even to identify the specific joints 
with which the veteran had "difficulty" or the nature of 
such difficulty.  

On the other hand, the Board finds that the opinion that is 
against the claim, namely that of the VA examiner in June 
1996, is founded upon a far more accurate medical history and 
thus is entitled to far greater probative value.  Moreover, 
it is clear that the examiner had access to, and carefully 
reviewed, the veteran's service medical records and those 
subsequent thereto.  In fact, he specifically referenced 
these records in reaching his conclusion.  On the other hand, 
it is far from clear which records the private examiner 
reviewed in reaching his medical opinion.  Accordingly, the 
Board finds the June 1996 VA medical opinion far more 
probative than the private June 1993 medical opinion.  There 
is no other competent medical evidence of record linking the 
veteran's current bilateral ankle symptomatology to his 
military service or any incident therein.  As the 
preponderance of the evidence is against the claim that a 
current bilateral ankle disorder was incurred in or 
aggravated by service, service connection for such disorder 
must be denied.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a bilateral ankle disability is 
denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

